                         UNITED STATES DISTRICT COURT
                        MIDDLE DISTRICT OF PENNSYLVANIA

RONNIE G. WIGGINS,                          :

                                            :
                   Plaintiff                    CIVIL ACTION NO. 3:11-1298
                                            :
                   v
                                            :       (JUDGE MANNION)
BRIAN A. BLEDSOE, et al.,
                                            :
                   Defendants

                                       ORDER

             In accordance with the memorandum issued this same day, IT IS

HEREBY ORDERED THAT:

             (1)   The plaintiff’s motion to increase the ad damnum damages

                   amount to $1.5 million with respect to his FTCA claim,

                   (Doc. 154), is GRANTED; and

             (2)   The plaintiff is allowed to seek up to $1.5 million in

                   damages at trial regarding his FTCA claim against the

                   United States.



                                            S/Malachy E. Mannion
                                            MALACHY E. MANNION
                                            United States District Judge



DATED: August 29, 2019
11-1298-02
